DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the preliminary amendment filed August 27, 2020, claims 2-10 are amended. Claims 1-10 are pending and currently under examination. 
Specification
The abstract of the disclosure is objected to because 
It contains legal phraseology (i.e., “said introducer element” and “said first and second end” in line 4, “said introducer element” in line 5, and “said elastic element” in line 6).  
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-10 are objected to because of the following informalities:  
In claim 1, the preamble should read “A laparoscopic device”.
In claim 1, “said introducer element (2), able to” in line 8 should read “said introducer element (2), and able to”.
In claims 2-10, the preamble should read “The device”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “folded upon itself” in line 6. As written, it is unclear to which structure “itself” refers (i.e., the elastic element is folded or the second element is folded). To alleviate this issue, claim 1 may be rewritten to replace “itself” with recited structure. For purposes of examination, “folded upon itself” has been construed as the elastic element is folded to form a loop. Claims 2-10 are rejected by virtue of their dependency on claim 1.
In claim 4, recitation of “a second opening” in line 5 is unclear because a first opening has not been introduced. As written it is also unclear if “a second opening” is referring to a plurality of openings in the protection element (e.g., there is also an unrecited first opening in the protection element) or if the claim was intended to be dependent on claim 3, which introduces “a main opening” in the introducer element in line 3. For purposes of examination, “a second opening” has been construed as an opening is afforded on the protection element.
In claim 6, there is a lack of antecedent basis for “said deformable element” in line 3. It is unclear if Applicant intended to introduce a deformable element or if the claim was intended to be dependent on claim 3, which introduces “a deformable 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakhel (US Patent Publication 2012/0247481).
Regarding claim 1, Sakhel teaches a laparoscopic device for locating, mobilising, and clamping organs or tubular structures comprising:
a hollow introducer element (37), provided with a first end and a second (first end of 37 towards element 38 and second end towards element 39 and see Fig. 7);
an elastic element being insertable in said introducer through said first and second end, folded upon itself so as to form a loop for enveloping said organs or tubular structures (element 39 forms a flexible loop, see abstract and Fig. 7);

Regarding claim 2, Sakhel teaches the device of claim 1, characterised in that said elastic element is provided with a first end and a second end insertable through said first end of said introducer element so as to exit and re-enter through said second end of said introducer element to form a loop (element 39 has first end 35 and second end 36, which exits and re-enters the second end of 37 to form a loop, see Fig. 7). 
Regarding claim 3, Sakhel teaches the device of claim 1, characterised in that said introducer element is provided with a main opening located at said first end (element 37 necessarily has an opening at first end to allow for the passage of ends 35 and 36 of element 39, see Fig. 7), to which a deformable element is coupled (spring 41 is deformable and coupled to first end via element 38, see Fig. 10).
Regarding claim 5, Sakhel teaches the device of claim 1, characterised in that said fixing element comprises a first end and a second end (handle 38 has a first end towards element 40 and a second end towards elements 35 and 36, see Fig. 7), both provided with through-holes for enabling passage of said elastic element (each end of element 38 necessarily has through holes to enable passage of the ends 35 and 36 of element 39, see Fig. 7).
Regarding claim 6, Sakhel teaches the device of claim 5, characterised in that said second end of the fixing element has an appendage able to couple with said deformable element of said introducer element (element 40 has a protrusion coupled to deformable element 41, see Fig. 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sakhel (US Patent Publication 2012/0247481), as applied to claim 2 above, in view of Clark et al. (US Patent Publication 2014/0276985).
Regarding claim 6, Sakhel teaches the device of claim 2, which has an opening at the second end of hollow introducer (37) to allow passage of the elastic element (39) (see Fig. 7). Sakhel fails to teach that the device comprises a protection element coupled to the second end.
Clark discloses a similar configuration (i.e., a laparoscopic device) which comprises a tip (110) couplable to a distal end of the device, which may reduce the risk of damaging surrounding tissue and also allow a snare to pass through the body of the device (see paragraph [0042] and Fig.1). Clark is considered analogous to the claimed invention because the publication also pertains to a laparoscopic device. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the distal end of the laparoscopic device as taught by Sakhel, to include an attachable protective tip as disclosed by Clark since doing so would make the device atraumatic (see paragraph [0042] of Clark).
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakhel (US Patent Publication 2012/0247481), as applied to claim 5 above, in view of Noda et al. (US Patent 5320629).
Regarding claim 7, Sakhel teaches the device of claim 5, wherein various lock mechanisms may be used, including one which has a slot perpendicular to the direction of travel of the ends of the elastic element (see paragraph [0032]). Sakhel fails to expressly teach that a lock of this type also includes a second slot diametrically opposite the first. 
Noda discloses a similar configuration (i.e., a laparoscopic device) which has a locking mechanism including a first slot and second slot (two slots are provided on an external surface of frame 46’ diametrically opposite each other, see Fig. 4A). Noda is considered analogous to the claimed invention because the publication also pertains to a laparoscopic device which may be used for clamping tubular structures (col. 3, lines 58 – 68 and col. 4, lines 1-6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the lock mechanism as taught by Sakhel to be one which includes both a first and a second slot, as disclosed by Noda, since doing so would allow for the use of a slidable handle, which would give the user more precise control over the axial tension applied to the elastic element (see Noda col. 6, lines 16-19).
Regarding claim 8, the combined references of Sakhel and Noda teach the device of claim 7, characterised in that said first slot is provided with an upper end and a lower end, and in that said second slot is provided with an upper end and a lower end 
Regarding claim 9, the combined references of Sakhel and Noda teach the device of claim 8, characterised in that it comprises a blocking and unblocking organ, able to engage with said first slot and second slot, for blocking the elastic element in a predefined position (Sliding block 44’ is able to engage with both slots and maintain the desired level of tension, see Noda col. 6, lines 21-34).
Regarding claim 10, the combined references of Sakhel and Noda teach the device of claim 9, characterised in that said blocking and unblocking organ comprises a substantially spherical organ (sliding block 44’ includes a spring loaded ball 64, which is necessarily spherical, see Noda col. 6, lines 26-29 and Fig. 4A) connected to a first slider and to a second slider opposite to one another with respect to said spherical organ (handle 40 includes a first slider and a second slider to which the spring loaded ball 64 is connected via sliding block 44’, see Noda Fig. 4A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155.  The examiner can normally be reached on Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SERENITY A MILLER/Examiner, Art Unit 4184      
/IMANI N HAYMAN/Primary Examiner, Art Unit 4184